 BIG TOWN SUPER MART, INC.595gional Director for Region 10, shall,after being duly signed by the Respondent'srepresentative,be posted by it immediately upon,receipt thereof,and maintainedby it for 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director,inwriting,within 20 days of receipt of thisRecommended Order, what steps it has taken to comply therewith.58 Should this Recommended Oider be adopted by the Board, this provisionshall readInstead: "Notify said Regional Director, in wilting, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, we herebynotify our employees that:WE WILL bargain collectively. upon reauest, with International Brotherhoodof ElectricalWorkers, AFL-CIO, asthe exclusive bargaining representative ofall employees in the bargaining unit described below concerning grievances,labor disputes,wages, ratesof pay,hours of employment,and other conditionsof work, and,if an understanding is reached,embodyit in a signed agreement.The bargaining unit is:All employees at, and working out of, the Employer's establishment atBarnesville,Georgia, including linemen, groundmen,truckdrivers,meterreader,utilityman, janitor,and the work-order clerk,but excluding theengineering foreman,officeclerical employees, guards, the power useadvisor,the manager,and all other supervisors as definedin the Act.WE WILL NOTinterfere with the efforts of International Brotherhood of Elec-tricalWorkers,AFL-CIO,to negotiate for or represent the employees in thesaid appropriate unit as the exclusive bargaining agent.LAMAR ELECTRIC MEMBERSHIP CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicatedirectlywith the Board's Regional Office, 528Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta,Georgia, TelephoneNo. Trinity6-3311,Extension5357, if theyhave any question concerning thisnotice or compliance with its provisions.Big Town Super Mart,Inc.andRetail Store Employees UnionLocal 880, Retail Clerks International Association,AFL-CIO.Case No. 8-CA-3310.August 28, 1964DECISION AND ORDEROn May 26, 1964,Trial ExaminerLeo F. Lightnerissued his De-cision inthe above-entitled proceeding, findingthatthe Respondenthad engaged in and was engaging in certain unfair labor practices andrecommendingthatit cease and desist therefrom and take certain148 NLRB No. 71. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b)' of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief,' and the entire recordin this case.The Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified herein.We agree with the Trial Examiner that Respondent violated Sec-tion 8 (a) (1) and (3) of the Act.However, in agreeing that an in-dependent violation of Section 8(a) (1) occurred when ManagerBrown advised Miles on October 4, 1963, that he and the Respondentknew about the union meetings and that she was crazy for going alongwith the Union, we do not adopt the Trial Examiner's rationale. It isclear these remarks created an impression of surveillance, and underwell-established Board law such conduct is coercive and in violationof Section 8 (a) (1) 2 And Brown's further statement to Miles that she"was crazy for going along with the Union," carried an unmistakablethreat of economic retaliation, which was fulfilled by the discrimina-tory firing of Miles approximately 2 hours later.Thus, this latterportion of Brown's comments, when viewed in the full context in whichthey occurred, constituted interference and coercion within the mean-ing of Section 8 (a) (1).1Accordingly, we do not agree with the Trial Examiner's statementthat it can properly be argued that standing alone the above remarksof Brown are protected by the free speech proviso of Section 8(c).Statements which are themselves coercive are not protected, by Sec-tion 8 (c) merely because they may be given as personal opinion .4,ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that the Respondent, itsi Because in our opinion the record,exceptions,and brief adequately set forth the issuesand positions of the parties,the Respondent's request for oral argument is denied2Wonder State ManufacturingCompany,141 NLRB 1217,1226, and cases cited therein.9SeeEastern Die Company,142 NLRB 601,footnote 2.' SeeMonroe Auto Equipment Company,146 NLRB 1267, at footnote 23 of TrialExaminer'sDecision. BIG TOWN SUPER MART, INC.597officers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order as amended and modifiedherein :1.Insert after paragraph 1(a) the following new paragraph:"(b) Leading employees to believe that it knows of their union ac-tivities or otherwise creating the impression of surveillance of unionactivities."-2.Reletter paragraphs (b) and (c) as (c) and (d,), respectively.3.Insert after paragraph 2(b) the following new paragraph:"(c)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."4.Reletter paragraphs 2(c), (d), and (e) as 2(d), (e), and (f),respectively.5.It is further amended by adding after the first. indented para-graph in the Appendix the following :WE WILL NOT lead our employees to believe that we have knowl-edge of their union activities, or otherwise create the impressionthat union activities of our employees are under surveillance.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heardbefore TrialExaminerLeo F. LightnerinCleveland,Ohio, on January 20 and 21, 1963,on the complaint of General Counsel,as amended,and the answerof BigTown SuperMart, Inc.,'herein referred to as Respondent .2The issues litigated were whether theRespondent violated Section 8(a)(3) and (1)and Section 2(6) and (7) of the LaborManagement RelationsAct, 1947, asamended,61 Stat.136, hereincalled the Act.Briefs filedby the GeneralCounsel,Respondent,and ChargingParty havebeen carefully considered.During the hear-ing Ireservedrulings on several motions,including Respondent'smotions to dis-miss the complaint.These motionsare disposed of in accordance with findingsand conclusions hereinset forth.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:--FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation,maintaining a retail self-service departmentstore andplace of business,and its principal office,in North Ridgeville,Ohio.Re-spondent annually sells and distributes goods and products valuedin excess of$500,000.Respondent annually receives goods and products valued in excess of$50,000,delivered to its place of businessinNorthRidgeville directly from pointsoutside the State of Ohio.The complaint alleges, the answer admits, and I findthat Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.1At the outset of the hearing the complaint was amended by deletion of Republic Dis-tributing,Inc., in the caption and the striking of all references to Republic from the com-plaintAccordingly,the caption is amended to correctly reflect the identity of Respondent.2 The original charge was filed on October 8, 1963.An amended charge was filed onNovember 12, 1963.The complaint herein issued on November 14, 1963. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union Local 880, Retail Clerks International Association,AFL-CIO,herein called the Union,is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGEDUNFAIR LABOR PRACTICESA. The issuesThe principalissues raisedby the pleadings, as amended, and litigated at thehearing are whether: (a) theRespondentinterfered with,restrained,and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, in viola-tion of Section 8(a)(1), in October 1963, by interrogation and threats;3 (b) thelayoffs of Patricia Seals and Virginia Miles on October 4 and Judith Standen onOctober 6, 1963, were discriminatorily motivated and were unfair labor practicesin violation of Section 8(a) (3) and (1) of the Act; (c) Judith Kerr and Betty Vonyaceased work concertedly and became unfair labor practice strikers on October 4,1963; and (d) Respondent failed and refused to reinstate the discriminatees andunfair labor practice strikers upon unconditional offers to return to work. It is un-disputed that Patricia Seals accepted Respondent's offer of recall and returned to workon October 14, 1963.Respondent generally denied the commission of any unfairlabor practices.B. Backgroundand sequenceof eventsExcept asnoted thereis no disputeas to the sequence of events herein set forth.The principal events herein occurred between October 3 and 15, 1963.MorrisRapoport, president, general manager, and owner of Respondent, and Richard JackBrown, manager of Respondent's store,are admittedly supervisors within the mean-ing of Section 2 (11) of the Act.Respondent's store is located in North Ridgeville.4 Respondent sells a general lineof merchandise, including, hardware, housewares, soft goods, jewelry, photographicsupplies, and seasonable items such as fertilizers, lawnmowers, and Christmas decora-tions.The jewelery and photographic department is at the southerly end of thestore,where the entrance is also located.The balance of the merchandise is onshelves and gondolas.The operation is self-service, similar to a grocery super-market, with two checkout counters and cash registers at the northerly end of thestore.The office adjacent to the checkout registers is elevated about 18 feet, enclos-ing an 8-by 10-foot area, with the sides enclosed approximately 5 feet above theelevated floor.The office is occupied by Rapoport, Brown, -and a secretary, JuneMeade.During the period from June 1963 to and including October 4, 1963, Respondentemployed eight salesgirls, whose names, duties, and dates of hire were: PatriciaSeals,worked full time in the jewelry and photographic department, was hired inJanuary 1962; Joan Hoffman, worked part time in the jewelry and photographicdepartment and part time as a cashier-clerk in the store, was hired in June or July1962; Harriet Murray, who was hired while Hoffman was ill in the summer of 1963,also performed the same duties as Hoffman; Virginia Miles, cashier-clerk, hiredAugust 24, 1962; Catherine Eichelberger, cashier-clerk, - hired December 1961;JudithKerr, cashier-clerk, hired June 1963; Judith Standen, cashier-clerk, hiredMay 1963; 5 and, Betty Vonya, cashier-clerk, hired June 11, 1963.BenjaminB.Krzys, union representative, related that the Union commencedmaking home calls on Respondent's employees for the purpose of organizing, com-mencing October 1, 1963.Krzys and Elwood Heabler, another union representa-tive,went to' the home of June' Meade, Rapaport's secretary, on Wednesday,'October 2, in an effort to obtain her signature to an authorization card.Krzysintroduced himself to Meads and gave her one of his business cards, which identifiedhim as a business representative of the Unions3 The allegations of paragraph 10(c) relative to promises' of benefit were dismissed forwantof evidence.4 I have taken official notice of the fact that North Ridgeville is a suburban communitylocatedsome 5 miles from Elyria, Ohio, and some 20 miles southwest of Cleveland, Ohio.s The record is corrected to reflect that Standen's year of hire was 1963, not 1953. Re-spondent was not In business, at this location, in 1953.eMeade didnot appear as a witness BIG TOWN SUPER MART, INC.599On Thursday, October 3, 1963, Judith Standen, who signed a union card that day,called Patricia Seals at Respondent's store, and advised Seals that some of her friendsfrom out of town were there and wanted to see her and to bring Kerr and Vonya withher.7As a result of Standen's telephone call, an organizational meeting was held,after 9, on the evening of October 3, 1963, at the home of Seals and Miles, an apart-ment approximately 1 mile from Respondent's store.Employees present were Seals,Miles, Kerr, Vonya, and Standen, all of whom either signed or had signed union cards.Krzys was also present.Respondent's store is open 7 days a week.One-half of the employees worked anearly shift from 10 a.m. to 6 p.m. one week and worked a later shift from 12:30 p.m.to 9 p.m. the following week.Since one-half of the employees were off every otherSunday, it is inferred that the store was open only from 10 a.m. to 6 p in. on Sunday.On the alternate week, when an employee was not off on Sunday, the employeeswere given 1 day during the week off, however all eight employees normally workedevery Saturday.It is patent, from the evidence, that Seals, Miles, Kerr, and Vonyaworked on the same shift, on and immediately prior to October 4. It is undisputedthey were the four working on the evening of October 4 when the following eventstranspired.Accordingly,it isinferred that Standen, Eichelberger,Hoffman, andMurray, on and prior to October 4, worked. the opposite shift.On October 4, 1963, about 8 p.m., Seals and Miles were laid off.About 8:15the same evening, being advised of the layoff, Kerr and Vonya, under circumstancesconsidered below, summarily left Respondent's store.On Sunday, October 6, Stan-den's employment was terminated, under circumstances consideredinfra.A picketline was established on October 10, 1963, and Eichelberger ceased work and joinedthe picket line on October 15.'C. Interference, restraint, and coercionRespondent's payroll week commenced on Friday and terminated on Thursday.Payday, for the preceding week, was Friday. Paychecks were distributed by ManagerBrown between 2 and 4 p.m.It is undisputed that by prior arrangement, because she was moving, CatherineEichelberger was absent from work on Friday, October 4, 1963, and Saturday,October 5, 1963.However, Eichelberger went to Respondent's store about 6 p.m.on October 4, 1963, to obtain her paycheck, and while there had a conversationwith Rapoport.Eichelberger credibly related that Rapoport advised her that anotherparty had told him that Eichelberger was the one that called the Union out to thestore.Rapoport inquired if this report was true and whether Eichelberger hadanything to do with it.Eichelberger denied the accuracy of the report .8VirginiaMiles related that she was on the late shift on Friday, October 4, 1963.She credibly related that, sometime between 6 and 7 p.m., she had a conversationwith Manager Brown who advised her that he knew about the union meeting theprior evening and that Rapoport also knew all about it.Miles asserted that Browntold her that she was crazy for going along with the Union. Brown also advisedMiles that he knew that "we were going to Carries Villa for a steak dinner" with theunion representatives .9D. The events of October 4, 1963About 8 p.m., October 4, 1963, Miles was operating a checkout register when shewas advised, by Judith Kerr, that Kerr was to take over her register and Miles wasto go to Rapoport's office.Shortly after she arrived in Rapoport's office, her sister,Seals, came in.Rapoport advised Miles and Seals that business was slow, that hehad had their checks made out (for the 1 day), and that he had to let them go.7 It is undisputedthat Seals and Miles were sisters and lived inthe same apartment.Manager Brown testified there were three places where an employee couldreceive a tele-phone callat the store.. These were (1) at the jewelry counter, (2) in the main office,or (3) in the backroom. Inferentially, it was only one telephone line8Rapoport's denial that he talked to Eichelberger on October 4 about theUnion is notcredited.Rapoport acknowledged that Eichelberger did receive her paycheckfrom himon October 4 about 6 p in9Manager Brown appeared as the witness for Respondentand denied having any con-versation with Miles on October4,as testifiedto by Miles.He also denied having anyknowledgeof the union activities of Respondent's employees on October4.Brown wasunconvincing and unimpressive as a witness and his denials are not credited. 600DECISIONS- OF NATIONAL LABOR RELATIONS BOARDMiles related that 9 o'clock is the normal quitting time.Miles credibly testified thatRapoport did not mention any possible recall.ioBetty Vonya and Judith Kerr were operating the two checkout registers at the timeMiles and Seals were fired. They had both attended the union meeting at the home ofMiles and Seals the prior evening, and had signed union cards.Miles related thatshe advised Kerr that she and Seals had been fired.Vonya related that she heardSeals relate that she and Miles had been fired." Vonya asserted that about 15 minuteslater she advised Kerr, "Judy, I think we should go now."Vonya related that Kerragreed.Thereupon, they locked their registers and went to obtain their pocketbooks.Rapoport related that he was in his office, with Brown, when Stock Manager Wackadvised Rapoport that there was no one at the registers, at which customers werewaiting to be checked out.Rapoport walked over and opened one register and, there-after, -Brown opened the other register.Shortly thereafter he saw Kerr and Vonyawith their purses.Rapoport asserted that Kerr stated, "If you do not tell us why thegirls-why they left or were fired-we are leaving."Rapoport asserted that heresponded, "Goodiiiight ladies."Thereupon Kerr and Vonya left the store. The timewas approximately 8:15 p.m.E. The events of October 6About 10 a.m., on Sunday, -October 6, upon their arrival for work, Rapoport tookStanden and Eichelberger into the office.12He expressed surprise to see them, assert-ing that he did not expect to see them at work that morning. Rapoport then inquiredifEichelberger knew about Seals and Miles.Eichelberger responded that she didbut that she could not believe that Rapoport had let them go.Rapoport then advisedEichelberger that Kerr and Vonya had approached him on the night of October 4and asked him why he had let Seals and Miles go. Rapoport advised Eichelbergerthat his only reply was "goodnight girls."Eichelberger acknowledged that Rapoportasked her why she had not appeared for work on Saturday; since she had heard thathe had laid off Seals and Miles. Eichelberger, who had Friday and Saturday offfor the purpose of moving pursuant to a prior arrangement with Rapoport, advisedRapoport that she "did not believe it" when she heard about the two girls being laidoff.The testimony of Standen and Rapoport relative to these events is not at variancewith the testimony of Eichelberger.Standen and Eichelberger were leaving Rapoport's office to start work whenStanden asked Rapoport if she could talk to him. Standen and Rapoport returnedto Rapoport's office.13 Standen asserted that Rapoport asked her what she wanted totalk about.She then advised that she thought he was being unfair to Seals and Milesby firing them, and asserted that she was as involved as they were. Standen relatedthat Rapoport asked her what she knew about the Union and she advised him that sheknew the employees obtained better pay, less hours, and hospitalization and gave hima general idea of what she knew. Standen asserted that she then advised Rapoportthat she knew he would ask her questions, that she would not lie, and that she wouldnot hurt anyone else.Standen acknowledged that her babysitter problem was dis-'cussed on Sunday morning, that she explained to Rapoport that Seals and Miles wouldnot allow their sister to babysit because Rapoport had fired them, and Seals felt thatitwould be helping Rapoport if Standen worked. Standen acknowledged askingRapoport if he thought it was sensible that her husband should stay home and babysitwhen he was making more money than she was. Standen denied having missed con-siderable time from work in the past because of babysitting problems asserting thatshe had missed 2 days at the most, one of them being October 5.14 Standen credibly10 Rapoport's assertionthat he did advise these girls that he wouldrecallthem later isnot credited11I find the discrepancy as to whether it was Seals or Miles who made this statementof no consequence12Roth were absent on October 5,13 Standen had not reported for work on Saturday, October 5Rapoport testified thatStanden had called him on Saturday and explained that she was having difficulty obtaininga babysitter.Rapoport related that-Standen explained that her babysitter had been ayounger sister of Seals and Miles. Standen advised Rapoport that Seals and Miles feltthat since they no longer had jobs they would not help Standen keep her job by havingthe younger sister babysit for her.Rapoport asserted that be askedStandenabout herhusband who had been a babysitter on occasions while Standen was employed.Standenresponded that her husband was not there and that she had not been able to obtainanyone else' -14Respondent did not produce any evidence to the contrary BIG TOWN SUPER MART, INC.601testified that Rapoport asked her if she wanted'to leave.Standen responded thatitwas up to Rapoport.Rapoport thereupon said"goodbye."Standen got herpocketbook and left.Standen denied that she had quit.Rapoport acknowledged that Standen advised him"there may be things that youmight want to ask me that I would not care to answer honestly."Rapoport's as-sertion that Standen then stated, "...and besides I'm having babysitter problems,so perhaps I'd better not work here anymore," is not credited.Similarly, Rapoport'stestimony that Standen advised him that she thought it was best that she leave, andthat this terminated the conversation,is not credited.I also do not credit Rapoport'sdenial that Standen advised him on October 6 that she thought he was being un-fair in firing Seals and Miles because Standen was just as much involved.Rapoport'sassertion that Standen had quit is not credited.15F. Events of October 7Krzys, union representative,was advised of the layoff of Seals and Miles on Octo-ber 5.A meeting of union representatives and employees was held about- noonon Monday,October 7,atMarshall'sDrugstore in the North Ridgeville ShoppingCenterMiles, Kerr,Vonya, and Standen were the employees present.The unionrepresentatives were Heabler,McDonald,Madzelonka, Shibley, and Krzys.McDonald,secretary and treasurer of Local 880,Madzelonka,and Shibley thenmet with Rapoport.They advised Rapoport that they desired to have a card checkand advised him that a majority of his employees, had signed union cards.McDonald requested that all of the employees be reinstated.'6McDonald assertedthat he asked Rapoport why the employees were fired and Rapoport did not givehim a reason.McDonald then inquired if they were fired for union activity andRapoport denied that this was the reason for the discharges.McDonald assertedthat Rapoport admitted that he did hear rumors that there was to be an organizingdrive and did know something about the Union.17At the suggestion of Rapoport,McDonald called Rapoport'sattorney,BennetKleinman,who is secretary of Respondent'scorporation.Kleinman advisedMcDonald that the matter had been turned over to his associate,Arnson.The content of a subsequent telephone conversation between McDonald andArnson is in dispute.18McDonald asserted that he demanded that all the girls betaken back to work,then they would have the card check or an election when theBoard decided.McDonald asserted that Arnson advised him that they would puttwo girls back (Seals and Miles) and he figured the rest had walked off the job.McDonald related that he responded that they,Kerr and Vonya,walked off inprotest of the firing of Miles and Seals.McDonald denied that his offer to havethe girls return to work was conditioned upon union recognition.I credit McDonald.Arnson related he received a request from McDonald for recognition of the Union.Arnson,asserting he was unfamiliar with the situation,advisedMcDonp ld that hewould call Rapoport.Arnson related that, during his second conversation withMcDonald, he explained to McDonald that Rapoport would not recognize the Unionbased on a card check and desired an election.Arnson acknowledged thatMcDonald inquired why Rapoport fired five employees.Arnson responded that twoof the employees were temporarily laid off,two left voluntarily,and that Standenhad quit.Arnson admitted that McDonald advised him that the Union intendedto file,a petition for an election and unfair labor practice charges.Arnson's denialthatMcDonald made an unconditional offer on behalf of the employees to returnisRapoport'sassertion that Standen said,"Idon't think I ought to work here anylonger because you may ask me some questions which I don't care to answer, beside whichI'm having babysitter problems,and I think I ought to leave,"stands in sharp contrastto Rapoport's denial of knowledge of union activities, shoplifting, or other personal scan-dal in the store, which might lay the predicate for Standen's assertion that she did notwant to answer questions.Rapoport admitted that he did not inquire what Standenmeant by the comment that he might ask her questions.11 In view of the fact that the unfair labor practice charge, filed October 8,1963, listsall five girls,Standen,Seals,Vonya,Miles, and Kerr,I find McDonald's assertion that hestated that he knew of two girls getting fired and other girls walking out constituted nomore than a mental lapse on McDonald's part17 Rapoport's denial of having made this admission of knowledge is not credited.18While McDonald placed the time of the conversation as approximately October 10,Arnson asserted that it was on October 7. In view of the content of the conversation andthe fact that the Union did.file a petition for an election and unfair labor practicecharges on October 8, 1 find October 7 to be the date of the conversation. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDtowork I find implausible.If "the subject was never brought up,"asArnsontestified,a portion of his cross-examination of McDonald would be incongruous.19G. Subsequent eventsIt is undisputed that a picket line was established on October 10 and picketingwas still continuing at the time of the hearing herein, in January 1964.Miles,Standen, and Vonya appeared on the picket line on October 10 and thereafter.Thedegree of participation and picketing by Kerr, who did not appear as a witness, isobscure.It appears undisputed that there was a further telephone conversation betweenArnson and McDonald.Arnson related that when he was advised of the picketingon October 11, he called McDonald and inquired what could be done to have thepickets removed.According to Arnson, McDonald responded, "It is very simple allyou will have to do is recognize the Union." Arnson then related that McDonaldasserted that the Union would not agree to a consent election and insisted that' theRespondent recognize the Union on the basis of a card check. In view of the factthat the Union had previously filed a petition for election, with the Board, on Octo-ber 8 (Case No. 8-RC-5340), I find the assertion of Arnson that the Union wouldnot agree to an election incredible.Krzys, union representative, related that after the picketing started, on severaloccasions, he had conversations with Rapoport during which he inquired whyRapoport did not put the girls back to work, then let the Union have the election. sinceitwas costing both the Respondent and the Union money.Krzys asserted thatRapoport responded that he was willing to have the election but he was not goingto take the girls back.Krzys called Rapoport's attention to the fact that unfairlabor practice charges were pending and that the Union could not agree to an elec-tion unless all of the girls were recalled 20le Arnson cross-examined McDonald relative to the contents of the telephone call, asfollows:Q. Do you recall insofar as the girls coming back to work, you demanded unionrecognition ?A. I said wewould be' recognized, yes.Q Andthis had to be done before anything else would happen,including the girlsgoing back to work'A. No, sir,I said to put the girls back to work and we would have a card check, orelection when the Board decides.Q.Do you recall I said I'd put the girls back?A. On yourbasis of putting'two girlsback to work,and I said the whole groupand then we'llhave an election when the Board decides.Q.Do yourecall your talking to me about Judy Standen'A. I don't knowall of their names to tell you the truth.I don't remember. Italked to you as a group,the girlsthat were let goQ.Do you recall,if you talked to me about Judy Standen,yes or no?A. No, I don'tQ. Are you testifyingthat you did or you do not remember'A. I do not remember their namesYou are asking me I don't remember.Q.Do you recallas far as you were concerned,Judy Standen walked off and youdid not care whether she was rehired or not'A. I know noneof them bynamesBelieve me that I could not name themThereafter,Arnson,as a witness testified as follows:Q Well, then,on either of those dates (Arnson had testified to telephone con-versationson October7 and 111,did Mr. McDonald make an offer to you to returnthe employeesI have justnamed to their jobs,or to if I may quote, "to their formeror substantially equivalent positionof employment"?A. 1%Ir .McDonaldat no time during anyof our threeconversations made any suchoffer,either directly,indirectly,or remotely or any fashion.The subject was neverbrought up.20 Rapoport acknowledged having conversations in a period of "4 or 5 weeks,"a haltdozen times,either directlyin front ofthe store or in Marshall's Drugstore, with Krzys.He also had conversations with McDonald on eitherOctober11 or 12.Rapoport assertedthat the gist of these conversations was the same as that which occurred in his office onOctober7.Rapoportasserted that both McDonald and Krzys insistedthatRespondentaccept a card check and grant recognition, while Respondent insisted that an election bysecret ballot should be heldRapoport denied that any of the employees,or anyone on theirbehalf, made an unconditional offer to return to work. I do not credit Rapoport. BIG TOWN SUPERMART, INC.603It is undisputed that on October 11, 1963, Respondent sent letters of recall to Sealsand Miles, requesting them to report to work on Monday, October 14, 1963. Sealsdid report and has been employed ever since.However, Miles did not report butcontinued picketing with the others.Miles asserted that Vonya and Kerr had walkedout when she was fired and Rapoport had refused to reinstate them and it was for thatreason she refused to report. I so find.It is also undisputed that Eichelberger last worked on Monday, October 14, 1963,and that commencing Tuesday, October 15, she joined the picket line and has beenpicketing ever since.-H. Respondent's ^ defensesRespondent sought to establish an economic defense for the layoff of Seals andMiles.Rapoport described Respondent's business cycles: the period preceding andleading up to Christmas is the peak period; January, February, and March are a slowperiod in terms of sales, during which restocking takes place; when the weather breaksinMarch or April the sale of garden supplies and other items picks up, reaching apeak in June; while Christmas items are ordered throughout the summer they tryto delay delivery until October as they are still busy with heavy bulk items such asfertilizer, grass seeds, lawnmowers, etc.; when the weather breaks in October, hisChristmas sales begin.Rapoport asserted that he had been at his present location for4 years, in October 1963, and that "we have shown a steady improvement since weopened the store 4 years ago."Rapoport asserted that his sales were down at the endof September and the first few days of October.He then asserted that he meant thatthey were down from the previous September (1962).Thereafter, Rapoport wasself-contradictory in denying that sales in September 1963, were "down from theprevious September."Rapoport asserted, "We had, as I pointed out in prior state-ments, made much of the fact that we had been showing a steady increase for the4 years prior.We more than likely were not down this past September, a few monthsago, this past September, as opposed to September 1962, but increasewise, we hadshown a deficit for that period of time because of the fact that the weather wouldnot lend itself to the things that are sold at that time." Rapoport then admitted thatitwas possible that the amount of sales in September 1963 was not less than theamount of sales in September 1962.Respondent did not produce any records.Theassertion that business conditions were responsible for the layoff must be rejected,particularly since Rapoport, having acknowledged that he had examined the figures3 weeks prior to testifying, related that he could not give an estimate of the relativevolume, or total volume, of business in the comparative months.Rapoport acknowledged that he had never previously laid off a salesgirl in his4 years of operation because of business conditions, which be had described as peaksand valleys, or for any other reason.He acknowledged that he had eight girls em-ployed as cashier-clerks from June 1963 forward, and seven for an indefinite periodprior thereto.Rapoport acknowledged that during the period preceding October 4,none of the girls were given time off on Saturday, which he described as his busiestday.Rapoport admitted he had not had as few as five cashier-clerks on any Saturdayin the preceding 2 years 21Rapoport asserted that he decided to lay off Seals and Miles a week or 10 days priorto Friday. October 4. Rapoport acknowledged that in the intervening period he didnot discuss the contemplated layoffs with Manager Brown.Brown asserted that thefirst time he learned of the layoff of Seals and Miles was subsequent to the actuallayoffRapoport thereafter asserted that he made the decision to lay off Seals, andMiles late on the afternoon of Friday, October 4 I do not credit Rapoport's assertionthat his decision to lay off these individuals preceded October 4 or Brown's claim ofignorance prior to the layoff.Rapoport related that his pay period ends on Thursday and the employes arenormally paid the following day, Friday.Miles and Seals received their paychecksfrom Manager Brown between 2 and 4 p in. on Friday, October 4. Rapoport acknowl-edged that when the girls received their paychecks they were not told that they wereto be laid off later the same day. It appears that it was 6 p.m. or later when Rapoportinstructed his secretary, Meade, to write out checks for 1 day's pay for Seals and Miles.Next considered are the reasons advanced by Respondent for the discharge ofSeals and Miles, as distinguished from the other employees. It is undisputed that Sealswas Respondent's second oldest employee, Eichelberger being the only cashier-clerkwith more seniority. It is also undisputed that Seals during her entire tenure fromJanuary 1962 to October 4, 1963, worked exclusively in the jewelry and photo de-partment.Hoffman and Murray, both of whom worked part time, at various times, inthe jewelry and photo department also acted as cashier-clerks and worked on the2 'By agreement,Elchelberger was not scheduled to work on Saturday,October 5. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDfront check-out cash registers.Rapoport's explanation of his reason for selectingSeals for a layoff was, "I felt that I had to let starting with the jewelry counter, Ihad to start somewhere."Rapoport in answer to a question of whether businesswas down in the photo department as distinguished from the balance of the storeresponded, "Throughout the store."He then asserted, "We don't keep records on thebusiness done in the photo and jewelry department."However, he admitted that thereis a separate register in the photo and jewelry department.22Rapoport explained his reason for the selection of Miles, his fourth oldest employeein terms of seniority, for layoff.Miles was hired because she was Seals' sister.Rapoport asserted that he told Seals he hired Miles against his better judgment becauseof a problem arose with one he would probably have the same problem with both 23Accordingly, Rapoport asserted he let Miles go because he felt they would have anunhappy situation having let her sister go.Rapoport asserted that when he laid off Seals and Miles on October 4 that heintended to recall them and so informed them. I have foundsupra,section D, thatMiles and Seals understood they were fired and there was no mention of recall,In Respondent's letter of recall of October 11 to Seals and Miles, Rapoport as-serted: "We now find that business conditions having improved and the busy Christ-mas Season approaching, we now have need of your services, if available."Rapo-port was asked if the letter meant that business conditions had improved betweenOctober 4, the date of the layoff, and October 11.He admitted that it was still un-seasonably warm, and that he "guessed" that he had worded the letter poorly, thatwhat he actually meant was that the Christmas merchandise was coming in andthiswas the reason for the recall.Rapoport could not recall the comparative fig-ures for business during the week of October 4 as compared to the week of Octo-ber 11.Rapoport admitted that he knew he would need his full complement ofemployees when the Christmas merchandise arrived, inferentially for marking, stock-ing, etc.He asserted that he had ordered this merchandise in June, July, and Augustbut denied that he knew when deliveries would be made.While Rapoport asserted the principal reason for his sudden decision to lay offMiles and Seals was slow business conditions, he was self-contradictory in relatingthe conditions existing 15 minutes after the discharges on October 4 when Kerrand Vonya walked out in protest.Rapoport related that business is customarilygood between 7:30 and 9 p.m. on Friday evenings.He related that there werebetween 24 and 30 customers waiting at the cash registers to be checked out at thetime Kerr and Vonya left the cash registers.Rapoport acknowledged that Octo-ber 4 was a "good night" in terms of business. In spite of the fact that businesswas good Rapoport saw fit to discharge Seals who was the only one available at thattime to work in the jewelry and photo department, other than Brown and Rapoport.24Rapoport explained further his reasons for sending the recall letters of Octo-ber 11 to Seals and Miles.Rapoport asserted that he tried to call Seals and Milesat home on Friday night, October 4, after closing time, between 9 and 9:30 p.m.(inferentially to replace Kerr and Vonya), and asserted that there was no answer.25m Rapoport avoided answering whether it was Seals or someone else who worked themajority of the time in the photo department. The record establishes that Seals workedthere full time.Prior to an illness in the summer of 1963. Hoffman had relieved Sealswhen Seals was off, or aided when two girls were neededDuring Hoffman's illness,Murray replaced Hoffman in the photo department, and continued to work there afterHoffman returned.Rapoport could not estimate bow much time Hoffman spent in thephoto department during a week, then estimated that she spent one-half to two-thirds ofher time'Inthat department23Tbis assertion of Rapoport stands in sharp contrast with his hiring of Sturdivant,the sister of another employee, the morning following the layoffs of Seals and Miles,Saturday, October 5-u While Rapoport asserted that Murray was on duty, I find this assertionin error.Eichelberger credibly testified that Hoffman and Murray worked on her shift on and priorto October 4.The record establishes that Seals, Miles. Kerr, and Vonya were on the lateshift on October 4 It is reasonable to infer that the other girls, including Standen, werescheduled for the earlier shift. with Eichelberger having the day off.25Miles credibly testified that she and Seals went home shortly after 8 p.m. and advisedtheir mother that they had been firedMiles related that her mother was babysitting,watching her sister's little boy.Miles and Seals left about 8,30 p.m. and returned about9 :30 p in , their mother was at home during their entire absence and did not advise them ofany. telephone call. BIG TOWN SUPER MART, INC.605Rapoport acknowledged that he hired Sturdivant on-Saturday morning and made noeffort to reach Seals and Miles on either Saturday or Sunday.On Mondaymorning,October 7, Rapoport called the Ohio State Employment Service in Elyria, and thesame day hired Marilyn Bittner and Lynn Simmons.Rapoport was self-contradic-tory in asserting that he did attempt to telephone Seals and Miles on Monday morn-ing, October 7, also stating that he did not call them on Monday because one of theemployees had advised him that they had gone back to Pennsylvania.Rapoportexplained that having failed to contact Seals and Miles by -telephone he sent theletter of October 11.He asserted his reason for the letter was that he had heardthat they had gone to Pennsylvania and wanted to be satisfied that either they werecoming back to work or not coming back to work. In contrast, it is undisputedthatMiles was on the picket line in front of the store on October 10, the day be-fore the letters were dispatched.It is also undisputed that Rapoport was present, infact outside his store, while Miles was on the picket line from approximately 2until 8 p.m. on October 10. In fact, Rapoport acknowledged that he left his storeto got to Marshall's Drugstore for lunch and did see the pickets.He then deniedknowing that Miles was on the picket line.1.Concluding findingsAt the outset of the case, and thereafter, Respondent moved for a dismissal onthe ground that "the rules and regulations as promulgated by the Board under theapplicable sections of the Administrative Procedures Act is in violation of the dueprocess provisions of the Fifth Amendment." In essence Respondent's argument isthat one "Board agent" is an investigator and prosecutor while another "Board agent"acts as judge and jury.Obviously Respondent's contention ignores the separation offunctions embodied in the 1947 amendments (otherwise known as the Taft-HartleyAct).In an early case the Supreme Court held that the Act (Wagner Act) is notunconstitutional with respect to its procedural provisions 26The Board has fre-quently stated its position that it must assume the constitutionality of the Act whichit is called upon to administer in the absence of a binding court decision to the con-trary.Truck Drivers Union Local No. 413, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, et al. (The PattonWarehouse, Inc.),140 NLRB 1474, 1476.Accordingly, Respondent's contentionis rejected.I have foundsupra,section C, that on Friday, October 4, 1963, Rapoport inter-rogated Eichelberger relative to her union activities.Under all the circumstances,I find that the interrogation reasonably tended to restrain and interfere with theemployees in the exercise of rights guaranteed by Section 7 of the Act.Accord-ingly, the interrogation constituted interference, restraint, and coercion and wasviolative of Section 8 (a) (1) of the Act.I have foundsupra,sectionC, that Manager Brown advised Miles on FridayOctober 4, 1963, between 6 and 7 p.m., that he knew about the union meeting theprior evening, that Rapoport knew about it, and that Brown advised Miles that shewas crazy for going along with the Union.General Counsel contends that thisstatement constituted a threat to an employee of the loss of her job or other economicreprisals.The language used does not embody an "express" threat. It may prop-erly be urged that, standing alone, it is a statement of view, argument, or opinion,protected by Section 8(c) of the Act.However, since the discharge of Miles fol-lowed within 2 hours, I find the statement contained an "implied" threat.The state-ment does not stand isolated from the other events herein.There is adequateauthority for the proposition that a threat, to discourage activity protected by Sec-tion 7, constitutes interference, restraint, and coercion and is violative of Section8 (a)( I) of the Act. I find accordingly.Remaining for resolution are the questions of whether the discharges of Seals,Miles, and Standen were discriminatorily motivated, and whether, in fact, Kerr,Vonya, and Eichelberger were unfair labor practice strikers.The discharges here were on the day following the holding of the union meetingat the home of the dischargees, Seals and Miles.When Seals and Miles were giventheir weekly paycheck, between 2 and 4 p.m. on the day of discharge, they admit-tedly were not told of the pending layoff.The abrupt discharges followed, by lessthan 2 hours, Rapoport's interrogation of Eichelberger and Brown's threat to Miles.21N.L R B.v.Jones & Laughlin Steel Corporation,301 U.S. 1.See alsoN.L R B ,vDonnellyGarment Company,3,30U.S. 219. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discharge,at 8 p.m. on Friday,was allegedly due to poor business.In con-trast,Rapoport admitted that Friday evening was the best evening in the week.Heasserted there were 24 to 30 customers waiting at the cash registers,at 8:15 p.m.,when Kerr and Vonya walked out.Saturday was Respondent's best day,and for 2 years preceding Respondent neverhad as few as five cashier-clerks.Knowing Eichelberger had been granted (an un-usual) Saturday off, the day following,Rapoport did not request her to report whenhe talked to her 2 hours before the discharges.It is thus reasonable to infer that at6 p.m. on the day of the discharges Rapoport had not decided to effectuate thedischarges.Rapoport acknowledged that in the 1963 Christmas season Respondent employedeight girls.In addition, Rapoport's wife, his secretary, Meade, Rapoport, and Brownsupplemented the sales force.Rapoport knew that he would require such a workforce at the time of the layoffs, yet he did not advise Seals and Miles at the timeof layoff that they would be recalled.Neither did he recall them when Kerr andVonya left him shorthanded.Rapoport admitted he did not call them on Saturdayor Sunday.Rapoport acknowledged that he considered Seals and Miles to be good employees.Rapoport gave no specific reason for selecting for discharge employees who had been"good employees" since January 1962 and August 1962, respectively, rather thanemployees hired in May and June 1963.I have found no merit in Respondent's alleged economic defense. In fact, saiddefense is constituted,of nothing more than the self-serving declarations of Rapoport,whose testimony standing alone is replete with self-contradictions and evasions andwhose demeanor I find unimpressive.The Supreme Court inUniversal Camera Corporation v. N.L.R.B.,340 U.S.474, 477, defines the "evidence" required by Section 10(e) of the Act as:Such relevant evidence as a reasonable mind might accept as adequate to supporta conclusion.Accordingly, it must do more than create a suspicion of the factto be established.itmust be enough to justify, if the trial were to a jury,a refusal to direct the verdict when the conclusions sought to be drawn from it isone of the fact for the jury.The abruptness of a discharge, and its timing, have been found to be persuasiveevidence as to motivation.N.L.R.B. v. Montgomery Ward & Co, Inc.,242 F. 2d497, 502 (C.A.2); N.L.R.B. v. Southern Desk Company,246 F. 2d 53, 54 (C.A. 4).The Board has found a discharge discriminatorily motivated by reason of theunconvincing character of the reasons adduced to support the discharge, includingthe timing of the discharge.Pacemaker Corporation,120 NLRB 987, 991. See alsoUnited Fireworks Mfg. Co.,118 NLRB883, 888.In numerous cases the Board and courts have held that direct knowledge of anyemployee's union activities is nota sine qua nonfor finding that an employee had beendischarged because of such activities, but may be inferred from the record as a whole.The small number of employees and the abruptness and timing of the discharge areamongthe factors considered.Wiese Plow Welding Co., Inc.,123 NLRB 616.The discharge of Standen, 2 days later, after she was unable to report on Satur-day because of babysitter problems encountered by reason of the layoff of Sealsand Miles, falls in the same category.Respondent seeks to establish that Standen"quit" because of babysitter problems.Undisputed is the fact that these eventstook place on Sundaymorning andStanden had reported for work.What might havehappened on succeeding days, is, at best, conjectural.Standen had previously re-solved babysitter problems, and missed only 2 days' work in a period of months as aresult ofsuch problems.When Rapoport bid her "good-bye" she had adequate rea-son to interpret the statement as a discharge.Rapoport had just related that he toldKerr and Vonya "Goodnight, ladies."When the picket line was established, 4 dayslater, she did appear on the picket line.Unlikely conduct for a person who quit.In view of the above facts, and upon the entire record as a whole, I believe and holdthat Respondent's purported reasons for discharging Seals, Miles, and Standen. werein fact pretextuous and the real reason and "moving cause" was the known union andconcerted activities of said employees and said discharges constituted discriminationwith respect to their hire and tenure of employment to discourage membershipin the Union in violation of Section 8(a) (3) and (1) of the Act.I have foundsupra,section G, that on October 11, 1963, Respondent sent recallletters to Seals and Miles requesting that they report for work on Monday, October 14.Seals reported as requested.Miles remained on the picket line because of the refusalof Respondent to reinstate Kerr and Vonya, as requested by McDonald on March 7. BIG TOWN SUPER MART, INC.607I so find.General Counsel urges that Miles did not waive any right to reinstate-ment 27 or any right to backpay from October 14, 1963,forward 28Having found that the discharges of Seals and Miles were unfair labor practices,it follows, and I find,that Judith Kerr and Betty Vonya were unfair labor practicestrikers when they left their employment on Friday,October 4,and that CatherineEichelberger became an unfair labor practice striker when she joined the picket lineon October 15, 1963. It is obvious from the facts foundsupra,that Kerr,Vonya,and, subsequently,Eichelberger were engaged in concerted activity which constitutedlawful strike activity protected by Section 7 of the Act.New French Benzol Clean-ers and Laundry,Inc.,139 NLRB 1176, 1180.As the strike was an unfair labor practice strike, the striking employees were unfairlabor practice strikers who, under established law, were entitled to reinstatement totheir jobs upon their unconditional offer to return to work, regardless of whether ornot they had been replaced.Southland Cork Company,146 NLRB 906.I have foundsupra,section F, that on Monday,October 7, McDonald made anunconditional offer of reemployment on behalf of all of the employees.I have alsofound that on several occasions,dates unspecified,over a period of several weeks,immediately following, Krzys requested Rapoport to reemploy all of the strikers,including Eichelberger,unconditionally.While I have found that a request for thereinstatement of Eichelberger was in fact made by Krzys, sometime on or after Octo-ber 15, any effort to set the precise date would be wholly conjectural.Accordingly,such determination is left to the compliance stage of these proceedings.I find thatRespondent's failure and refusal to rehire, reinstate,or reemploy said unfair laborpractice strikers constituted discrimination and was violative of Section 8(a)(3) and(1) of the Act.In arriving at my findings of credibility herein,I have considered all of the testi-mony, the demeanor of the witnesses,the interest of each witness in the outcome ofthe litigation,or lack of such interest,the adverse testimony of other witnesses,candor or lack thereof,self-contradictions,the failure to document self-servingdeclarations without explanation,and the failure to refute testimony.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section.I,above, have aclose, intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommendthatit cease and desist therefrom and take certainaffirmative actiondesigned to effectuate the policiesof the Act.It has been foundthatRespondent discriminatorily discharged Patricia Seals andVirginiaMiles onOctober 4, 1963, and JudithStandenon October 6, 1963, anddiscriminatorily refused reinstatement to Judith Kerr and BettyVonya on October 7,1963, anddiscriminatorily refused reinstatementto CatherineEichelberger on an un-determined date on or afterOctober 15,1963. It has also been found thatPatriciaSeals was reinstated' on October14, 1963, andthat VirginiaMiles became an unfairlaborpractice striker onthat date.Accordingly, -I recommendthatRespondentoffer to eachof the individuals named, except Seals, immediate and full reinstate-ment to her former or substantially equivalent position,without prejudice to seniorityor any otherrights and privilegesenjoyed atthe time of the discharge,or refusal toreinstate,dismissing,if necessary,other employees hired on or sinceOctober 4, 1963.It is furtherrecommended that Respondent make whole each named discriminatee,includingSeals, for anyloss of paysuffered bythem by reason of the discriminationagainst each.Said loss ofpay shall be based uponearningswhich each wouldnormally haveearnedfrom the dateof discharge,or refusal.of reinstatement, lessthe respectivenet earnings of each during said period.Saidbackpay shall be com-puted on auuarterlybasis in the manner establishedby theBoard in F.W. WoolworthCompany,90 NLRB289.Intereston backnavshall be computed in the mannerset forth inIsis Plumbing & HeatingCo., Inc.,138 NLRB 716.aT CitingSouthern Fruit Distributors,Inc,109 NLRB 376.28CitingThe W T. Rawleigh Company,90 NLRB 1924. 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is also recommended that the Respondent be ordered to make available to theBoard,upon request,payroll and other records to facilitate checking of the amountof earnings due.-In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shall there-fore recommend that the Respondent be ordered to cease and desist from in any man-ner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:--CONCLUSIONS OF LAW-1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Retail Store Employees Union Local 880, Retail Clerks International Asso-ciation,AFL-CIO, is a labor organization within the meaning of Section 2(5) oftheAct.3.By engaging in the conduct set forth in the section entitled"Interference,Restraint, and Coercion," to the extension therein found, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating with respect to the hire and tenure of employment, and termsand conditions of employment, of Patricia Seals, Virginia Miles, Judith Kerr, BettyVonya, Judith Standen, and Catherine Eichelberger, thereby discouraging the freeexerciseof the rightsguaranteedby Section 7 of the Act, and discouraging member-ship in and activities for the above-named labor organization,Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.5.The strike beginning on October 4, 1963,was at all times an unfair labor prac-tice strike.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record of the case, I recommend that the Respondent, Big Town SuperMart, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Retail Store Employees Union Local 880,RetailClerks International Association, AFL-CIO, or any other labor organiza-tion of their employees,by discharging or refusing to reinstate employees,or in anyother manner discriminating against them in regard to their hire and tenure of em-ployment or any term or condition of employment.(b) Interrogating any of its employees concerning their organizational activities,or threatening said, employees with loss of their jobs or other economic reprisals,in a manner violative of the provisions of Section 8(a) (1) of the Act.(c) In any other manner interfering with,restraining,or coercing employees inthe exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor orga-nization as a condition of employment,as authorized in Section 8(a)(3) of the Act,as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer to Virginia Miles, Judith Kerr, Betty Vonya, Judith Standen, andCatherine Eichelberger immediate and full reinstatement to their former or sub-stantially equivalent positions,without prejudice to their seniority or other rights orprivileges previously enjoyed, and make them whole for any loss of pay they mayhave suffered by reason of Respondent's discrimination against them in accordancewith the recommendations set forth in the section of the Decision entitled "TheRemedy."(b)Make Patricia Seals whole for any loss of pay she may have suffered by rea-son of Respondent's discrimination against her in accordance with the recommenda-tions -set forth in the section of the Decision entitled "The Remedy." BIG TOWN SUPER MART, INC.609,(c)Preserve and upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amounts of backpay due and the rights of employment under the terms of theRecommended Order herein._(d)Post at its store in North Ridgeville, Ohio, copies of the attached noticemarked "Appendix" 29Copies of said notice, to be furnished by the RegionalDirector for Region 8, shall, after being signed by Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including each ofRespondent's bulletin boards.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 8, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision, what steps the Respondenthas taken to comply with the foregoing Recommended Order.It is further recommended that unless within 20 days from the date of the receiptof this Trial Examiner's Decision, the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the foregoing Recommended Order,30theNational Labor Relations Board issue an Order requiring Respondent to takethe aforesaid action.9 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order "30 In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in, or activities on behalf of,RetailStore EmployeesUnionLocal 880, RetailClerksInternationalAssociation,AFL-CIO,or any other labor organization of our employees,by discharging em-ployees, or refusing to reemploy or recall employees engaging in an unfair laborpractice strike, or in any other manner discriminating against them in regard totheir hire or tenure of employment or any term or condition of employment.WE WILL NOTinterrogate any of our employees concerning their organiza-tional activities,or threaten economic retaliation if any employee engages inorganizational activities,in a manner violative of the provisions of Section8(a)(1) of the Act.WE WILL NOTin any othermannerinterfere with,restrain,or coerce our em-ployees in the exercise of their rights to self-organization,to join or assist theaforementioned or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to re-frain from any and all such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8(a)(3) of the Act, asmodifiedby theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offerto Virginia Miles, Judith Kerr, BettyVonya,Judith Standen,and Catherine Eichelberger,immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss of salary or pay sufferedas a result of the discrimination against them.WE WILL make whole Patricia Seals for any loss of pay she may have sufferedby reason of the discrimination against her.760-577-65-vol. 148-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become, to remain,or to refrain from becoming orremaining,members of a labor organization of their own choosing.BIG TOWN SUPER MART, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States,of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465, if theyhave any question concerning this notice or compliance with its provisions.Primrose Super Market of Salem,Inc.andLocal1435,RetailClerks International Association,AFL-CIO.Case No. 1-CA-4282.August 08, 1964DECISION AND ORDEROn May 13, 1964, Trial Examiner W. Gerard Ryan issued his De-cision inthe above-entitled proceeding, finding that the Respondenthad engagedin and was engagingin certain unfair labor practiceswithin the meaning of the Act and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Decision.Thereafter, the Respondent filed exceptionsto the Decision, and both Respondent and the General Counsel filedbriefs with the Board.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and, the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.i In adopting the Trial Examiner's findings, we correct the following inadvertent errorswhich appear in the Decision.The Respondent's principal office is located in Haverhill,Massachusetts,rather than Salem, Massachusetts.Primrose Super Market of Newbury-port, Inc., located in Newburyport,is added to the list of Respondent's discount marketsappearing in the section entitled"The Appropriate Unit."The figures setting forth thenumber of transfers between the various stores refer only to transfers in which the Salemstore is involved(footnote 5).148 NLRB No. 66.